Jackson, Chief Justice.
When this case was here before, it had been tried on the issue of the’liability of the defendant to respond in damages for the injury to his person received in blasting rock in the quarry of the defendant, but when the plaintiff was in the employment of another person,—a contractor with defendant. 67 Ga., 430. A verdict was then had for the plaintiff, as now, but this court reversed the judgment, and as its decision looked formidable in the front of the plaintiff, he executed a flank movement, and now bases his recovery on the tort by defendant in turning plaintiff out of thé house he had given him in settlement or considera*747tion of the injury done and the'right to an action there, for; or, in other words, in consideration of the settlement of such ¡a law suit as might have been brought. So that the question is, first; was the consideration that plaintiff had lost his eyes while in the service of the defendant, or his contractor, or lessee, Gatewood, and that defendant gave him for life the house and lot as compensation for the injury, and to' prevent any suit against the defendáñt or his lessee, a good and valid consideration to support the promised deed; and secondly, was his ejection from the house uniter the dispossessory warrant such a tort as to entitle him to recover ?
1. The exhaustive brief and able argument of the counsel for the plaintiff—the defendant in error here—leaves nothing to do but tó cite the authorities furnished by him. On the first point, these are Add. on Cont., Vol. 1, §14, p. 29; Parsons on Cont., Vol. 1, pp. 440-443; 1 Hilliard on Cont., pp. 263-265, par: 15-19; 4 Hawks, 178; 11 Vesey, 183; 5 Barn. and Ad., 43.
2. The plaintiff was in possession for more than, seven years, and was then ejected by the dispossessory warrant. Was it a tort on which he could recover? It was such a tort. Code, §3013. The plaintiff’ was unable to give security to resist by bond on counter-affidavit. 56 Ga., 188; 12 Ib., 613; 67 Ib., 319, 534.
In the case last cited, it' is ruled that a right of action exists in all cases of malicious abuse of legal process, or its use without proSabló cause, and that punitive damages may be recovered in such cases. These authorities fully cover the points that the consideration supports the deed for life to plaintiff, and that the ejection is a tort, for which he'may recover. The facts sustain the verdict, and the law upholds it. It must, therefore, not be set aside, but upheld.
Judgment affirmed.'